t c summary opinion united_states tax_court norma c hennessey petitioner v commissioner of internal revenue respondent docket no 19283-12s l filed date norma c hennessey pro_se john m janusz for respondent summary opinion ruwe judge the petition in this case was filed pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained petitioner has not responded to the motion despite two orders from this court instructing her to do so background at the time the petition was filed petitioner resided in new york on date petitioner filed her and federal_income_tax returns petitioner failed to pay the full amounts of her tax_liabilities and on date respondent assessed the tax shown on the returns as well as penalties and interest respondent filed a notice_of_federal_tax_lien regarding petitioner’s unpaid tax_liabilities for the taxable years and respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_2by order dated date the court directed petitioner to file a response on or before date by order dated date the court granted petitioner’s motion for an extension of time to file a response to the motion and extended the time to date no response was filed by petitioner dated date petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which she did not contest the underlying tax_liabilities but instead requested a collection alternative because she could not pay the balance on date petitioner submitted a form_656 offer_in_compromise the centralized offer_in_compromise coic unit reviewed petitioner’s offer and informed the settlement officer from the internal_revenue_service irs appeals_office that the submitted financial information indicated petitioner could fully pay her tax_liabilities through an installment_agreement by letter dated date the settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference call for date petitioner did not call the settlement officer on date by letter dated date the settlement officer informed petitioner that she had not called the settlement officer for the scheduled cdp hearing the letter further stated that petitioner had days to provide any additional information she would like the settlement officer to consider in making her determination petitioner did not contact the settlement officer or provide any additional information the irs appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that all legal and procedural requirements in the filing of the notice_of_federal_tax_lien had been followed and that the notice_of_federal_tax_lien was appropriate petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 if a taxpayer requests a cdp hearing she may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 sec_6320 relevant issues include possible alternative means of collection sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 a taxpayer is precluded from disputing a sec_6330 issue including a challenge to the underlying liability which was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise her underlying tax_liabilities in her request for a cdp hearing in her petition she made no specific allegations or arguments regarding the correctness of the underlying tax_liabilities and she failed to file any response to the motion consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the settlement officer properly based her determination on the factors required by sec_6330 in the petition petitioner argues that her current financial information was not used in the settlement officer’s determination that she had the ability to fully pay her tax_liabilities through an installment_agreement the record demonstrates that the settlement officer’s determination was made on the basis of the financial information that petitioner provided to the coic unit petitioner failed to participate in the cdp hearing and did not provide any financial information to the settlement officer see sec_301_6320-1 a-f3 proced admin regs petitioner also failed to respond to the motion as ordered by the court by failing to respond to the assertions in the motion petitioner waived her right to contest them see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at consequently the settlement officer did not abuse her discretion in denying petitioner’s request for a collection alternative as a result respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
